Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Detailed Action
2.	Claims 1-20 are pending.
3.	Claims 2, 10 and 18 are amended.

Response to Argument
4.    Applicant’s arguments filed on 10/28/2020 with respect to prior art Shaltiel et al. (2016/0227386) have been fully considered and are persuasive. 


Claim Rejections - 35 USC § 103

3. 	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
4.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

5.	Claims 1-2, 6, 9-10, 14 17- 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wallis (US 20180198830 A1) in view of Zaifuddin et.al. (US 20180279128 A1) hereinafter referred as Zaifuddin.
Regarding claims 1, 9, 17 and 20 Wallis discloses method comprising: 
receiving, by a network device of a network and from an over-the-top (OTT) application of an end device, a Session Initiation Protocol (SIP) Offerless INVITE, a SIP REFER, or a SIP INVITE that includes data indicating to wait for an incoming communication from a native application of the end device ([see paragraphs 0033-0034 and 0050 and Figs. 3 and 7] an incoming voice call arrives for the subscriber of this particular user device 150. The call arrives after the IMS OTT application (e.g., 161, 162) has been suspended, but before the network connection is broken, and while the IMS OTT application is still registered. In this scenario, the AS (e.g., 141, 142) sends a SIP INVITE to S-CSCF 130, which sends a SIP INVITE to P-CSCF 120, which sends a SIP INVITE to the IMS OTT application on user device 150);
wherein the network device is an application server that provides a communication service ([see paragraph 0050 and Fig. 7] an incoming voice call arrives at the AS (e.g., 141, 142) and a SIP INVITE is sent from the AS to S-CSCF 130, which passes the INVITE on to P-CSCF 520.  P-CSCF 520 knows the connection status of the client to IMS core network 110.tc.); 
waiting, by the network device in response to the receiving, for a SIP INVITE from the native application of the end device ([see paragraphs 0034 and 0050 and Fig. 
receiving, by the network device and from the native application of the end device, the SIP INVITE ([see paragraphs 0050 and 0058 and Fig. 7]   P-CSCF 520 can then send a notification via the device OS's notification framework to trigger the IMS OTT application to wake up and register with the IMS network. Upon receipt of this registration of the IMS OTT application (with the confirmation provided back from S-CSCF and provided on to P-CSCF), the P-CSCF can de-queue the pending request and send it to the IMS OTT application (e.g., once network connection has been re-established and there has been a successful IMS registration)… P-CSCF 520 can use the device OS's push notification framework to keep the OTT application registered in IMS, and to wake up the OTT application when it has a request to send to the OTT application, e.g. a SIP initial INVITE request for an incoming call.  P-CSCF 520 can support queueing IMS requests pending confirmation that the OTT application has been awakened, and can also support configuration(s) which control(s) what requests trigger a notification be sent).
Wallis may not explicitly discloses changing, by the network device in response to the receiving of the SIP INVITE from the native application, a first identity of the native application associated with the communication service, which is included in the SIP INVITE, to a second identity of the OTT application associated with the communication 

establishing, by the network device subsequent to the transmitting, a communication session between the end device and the other end device and pertaining to the communication service ([see paragraphs 0028 and 0032] the information 118 of the first session attribute is also referred to as an "offer." In an example, the service message 114 includes a SIP INVITE message having a Session Description Protocol (SDP) body including a session description, e.g., the information 118 of the session attribute.  In an example, the session description specifies whether voice or video calling is desired… The computing device 104 can then accept the service message, e.g., by sending a SIP 200 OK response to the computing device 102. Data of the session, such as audio data or video data formatted as specified in the modified information 126, can be exchanged between computing devices 102 and 104 via a communications channel).


Regarding claims 2, 10 and 18, Wallis in view of Zaifuddin discloses claim 1 as recited above. Wallis further discloses wherein the communication service is a telephone service ([see paragraph 0025]).

Regarding claims 6 and 14, Wallis in view of Zaifuddin discloses claim 1 as recited above. Wallis may not explicitly discloses wherein the network includes a Voice over Long Term Evolution (VoLTE) network or an Internet Protocol Multimedia Subsystem (IMS) network. However, Zaifuddin discloses wherein the network includes 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wallis and include the network includes a Voice over Long Term Evolution (VoLTE) network or an Internet Protocol Multimedia Subsystem (IMS) network using the teaching of Zaifuddin. One would have been motivated to do so in order to update authorization information and increasing flexibility of a telecommunications network to reduce user wait time and radio congestion by removing time and channel occupancy through a computing device.

6.	Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wallis (US 20180198830 A1) in view of Zaifuddin et.al. (US 20180279128 A1) hereinafter referred as Zaifuddin and further in view of Kahn (US 20180198920 A1) hereinafter referred as Kahn.

Regarding claims 3, 11 and 19, Wallis in view of Zaifuddin disclose claim 1 as recited above. Wallis in view of Zaifuddin may not explicitly disclose wherein the first identity is a primary telephone number of a shared telephone service, and the second identity is a virtual telephone number of the shared telephone service. However, Kahn discloses wherein the first identity is a primary telephone number of a shared telephone service, and the second identity is a virtual telephone number of the shared telephone service ([see paragraphs 0115, 0165, 0260]).
.


7.	Claims 5, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wallis (US 20180198830 A1) in view of Zaifuddin et.al. (US 20180279128 A1) hereinafter referred as Zaifuddin and further in view of Ganesan et al. (US 20070220148 A1) hereinafter referred as Ganesan.
 
	Regarding claims 5 and 13, Wallis in view of Zaifuddin disclose claim 1 as recited above. Wallis in view of Zaifuddin may not explicitly disclose further comprising: generating, by the network device in response to receiving the SIP Offerless INVITE, a SIP 182 Queued message; and transmitting, by the network device and to the OTT application of the end device, the SIP 182 Queued message. However, Ganesan discloses further comprising: generating, by the network device in response to receiving the SIP Offerless INVITE, a SIP 182 Queued message; and transmitting, by the network device and to the OTT application of the end device, the SIP 182 Queued message ([see paragraph  0050]).


Regarding claims 7 and 15, Wallis in view of Zaifuddin disclose claim 1 as recited above. Wallis in view of Zaifuddin may not explicitly disclose further comprising: generating, by the network device in response to receiving the SIP REFER, a SIP 202 Accepted message; and transmitting, by the network device and to the OTT application of the end device, the SIP. However, Ganesan discloses further comprising: generating, by the network device in response to receiving the SIP REFER, a SIP 202 Accepted message; and transmitting, by the network device and to the OTT application of the end device, the SIP ([see paragraph  0053]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wallis in view of Zaifuddin and include further comprising: generating, by the network device in response to receiving the SIP REFER, a SIP 202 Accepted .

8.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wallis (US 20180198830 A1) in view of Zaifuddin et.al. (US 20180279128 A1) hereinafter referred as Zaifuddin and further in view of Mohanraj et al. (US 20130339531) hereinafter referred as Mohanraj.
	Regarding claims 8 and 16, Wallis in view of Zaifuddin disclose claim 1 as recited above. Wallis in view of Zaifuddin may not explicitly disclose wherein the changing further comprises: changing, by the network device in response to the receiving of the SIP INVITE, a From field indicating the first identity to a From field indicating the second identity, and a corresponding change to a P-Asserted identity. However, Mohanraj discloses wherein the changing further comprises: changing, by the network device in response to the receiving of the SIP INVITE, a From field indicating the first identity to a From field indicating the second identity, and a corresponding change to a P-Asserted identity ([see paragraphs 0016, 0059, and 0062]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wallis in view of Zaifuddin and include wherein the first identity is a primary telephone number of a shared telephone service, and the second identity is a virtual telephone number of the shared telephone service using the teaching of Kahn. One would have been motivated 

Allowable Subject Matter
9.       Claim 4 and 12 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-2603. The examiner can normally be reached on Monday-Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/19/2021
/KIDEST MENDAYE/
Examiner, Art Unit 2457                                                                                                                                                                                                        

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457